DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2003/0058410).

Regarding claim 1, Ito discloses a projection module (Figs. 2-3), which comprises two or three transmissive liquid crystal display (LCD) light valves (400R, 400G, 400B), a light combining device (500) and a projection lens (1) (600), wherein:
when there are three transmissive LCD light valves (400R, 400G, 400B), the light combining device is an X-cube (2) (500), a long side (W) (ls) of a display window of any one of the transmissive LCD light valves is parallel to a central intersection line (A) (530) of the X-cube (2) (Fig. 3; para. [0030]);
when there are two transmissive LCD light valves, which are a first LCD light valve (6) and a second LCD light valve (7), respectively, light emitted by the first LCD light valve (6) passes through the light combining device (8) and the projection lens (1) in sequence and then is projected out; light emitted by the second LCD light valve (7) is reflected by the light combining device (8) and overlaps with light transmitted by the first LCD light valve (6) through the light combining device (8), and then is projected out through the projection lens (1); an intersection of a reflective surface of the light combining device (8) for reflecting the light emitted by the second LCD light valve (7), with an optical axis of the projection lens (1) is defined to be P; a straight line, which is on the reflective surface, passes through the intersection P and is parallel to the long side W of the display window of any one of the transmissive LCD light valves, is defined to be B; the light, emitted by the second transmissive LCD light valve (7) and reflected by the light combining device (8), turns in a mirror manner along a plane determined by the straight line (B) and the optical axis of the projection lens (1).

Regarding claim 2, Ito discloses a projector (PJ, Fig. 2), which comprises the projection module according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The reference of Shimizu (US 2005/0237498) discloses a projection module comprising LCD light valves (36, 37), a light combining device (35) and a projection lens (20) (Figs. 1, 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896